75769: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








19-28444: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 75769


Short Caption:AMAYA VS. GUERRERO RIVERA (CHILD CUSTODY)Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - D562584Classification:Civil Appeal - Family Law - Fast Track Child Custody


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:03/28/2019How Submitted:On Record And Briefs


Expedited





+
						Party Information
					


RoleParty NameRepresented By


AppellantYesennia Esmeralda AmayaAlissa A. Cooley
							(Law Offices of Martin Hart, LLC)
						


RespondentMilton Orlando Guerrero Rivera
					In Proper Person
				





Docket Entries


DateTypeDescriptionPending?Document


05/08/2018Filing FeeFiling Fee due for Appeal.


05/08/2018Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day.18-17393




05/08/2018Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days.18-17395




05/08/2018Notice of Appeal DocumentsFiled District Court Docket Entries (SEALED).


05/14/2018Order/IncomingFiled District Court Order. Copy of order filed in district court on 05/08/18. Order to Proceed In Forma Pauperis.18-18307




05/15/2018Order/ProceduralFiled Order Waiving Filing Fee.18-18368




05/16/2018Notice/OutgoingIssued Notice of Expedited Filing Deadlines/Child Custody. Transcript request due: 10 days.  Fast Track Statement & Appendix due: 40 days.18-18633




05/16/2018Transcript RequestFiled Certificate of No Transcript Request.18-18789




06/26/2018Fast Track BriefFiled Appellant's Fast Track Statement.18-24361




06/26/2018AppendixFiled Appendix to Fast Track Statement.18-24366




08/28/2018Order/ProceduralFiled Order to File Fast Track Response. Respondent's Fast Track Response due: 20 days.18-33558




10/11/2018Order/ProceduralFiled Order.  To date, respondent has not filed the fast track response or otherwise communicated with this court.  Accordingly, this appeal will be decided without a fast track response.18-39898




10/11/2018Case Status UpdateFast Track Briefing Completed.


03/28/2019Order/ProceduralFiled Order Submitting for Decision Without Oral Argument. (SC).19-13776




07/03/2019Opinion/DispositionalFiled Authored Opinion. "Reversed and Remanded".  Before: Hardesty/Stiglich/Silver. Author: Stiglich, J. Majority: Stiglich/Hardesty. Silver, J. dissenting. 135 Nev. Adv. Opn. No. 27. SNP19-JH/LS/AS (SC)19-28444




07/29/2019RemittiturIssued Remittitur. (SC).19-31781




07/29/2019Case Status UpdateRemittitur Issued/Case Closed. (SC).


08/13/2019RemittiturFiled Remittitur. Received by District Court Clerk on August 2, 2019. (SC)19-31781





Combined Case View